       Case: 5:19-cv-01786-SL Doc #: 37 Filed: 01/15/21 1 of 2. PageID #: 181




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


BABCOX MEDIA, INC.,                             )       CASE NO.: 5:19-cv-01786
                                                )
                        Plaintiff,              )       JUDGE SARA LIOI
                                                )
vs.                                             )
                                                )
TFI ENVISION, INC., et al.,                     )
                                                )
                        Defendants.             )
                                                )


                                      MOTION TO DISMISS

        Defendant TFI Envision, Inc. moves this Court, pursuant to Rules 12(b)(2) and 12(b)(6) of

the Federal Rules of Civil Procedure, for an order dismissing with prejudice Plaintiff’s Complaint as

to it. The Complaint fails to allege facts sufficient to establish personal jurisdiction over the moving

defendant and fails to state a claim on which relief may be granted. In support of this motion, TFI

Envision, Inc. submits the accompanying memorandum of law and the accompanying declaration of

Elizabeth P. Ball.

Dated: January 15, 2020
                                                        Respectfully submitted,

                                                        /s/ Scott D. Simpkins
                                                        Scott D. Simpkins (0066775)
                                                        sdsimp@climacolaw.com
                                                        CLIMACO, WILCOX, PECA,
                                                        & GAROFOLI CO., L.P.A.
                                                        55 Public Square, Suite 1950
                                                        Cleveland, Ohio 44113
                                                        Telephone: (216) 621-8484
                                                        Facsimile: (216) 771-1632
Case: 5:19-cv-01786-SL Doc #: 37 Filed: 01/15/21 2 of 2. PageID #: 182




                                      Alexander Mirkin (pro hac vice)
                                      amirkin@offitkurman.com
                                      OFFIT KURMAN, P.A.
                                      10 East 40th Street
                                      35th Floor
                                      New York, NY 10016
                                      Telephone: (212) 545-1900
                                      Facsimile: (212) 545-1656


                                      Attorneys for Defendant TFI Envision, Inc.
